Citation Nr: 0324770	
Decision Date: 09/24/03    Archive Date: 09/30/03

DOCKET NO.  94-29 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from June 1977 to February 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  The veteran's case was 
remanded to the RO for additional development in September 
1999.  The case is again before the Board for appellate 
review.


REMAND

The veteran's case was certified on appeal to the Board in 
April 2002.  Shortly thereafter, the Board attempted to 
conduct additional development in his case based on new 
authority contained in 38 C.F.R. § 19.9 (2002).  See 67 Fed. 
Reg. 3099-3106 (Jan. 23, 2002).  The development included 
contacting the veteran and requesting information from him 
regarding his employment status, whether he was receiving 
Social Security Administration (SSA) disability benefits, as 
well as information regarding any current medical treatment, 
and scheduling another VA examination.

The veteran responded in part with copies of private 
treatment records.  He did not identify any other sources of 
treatment.  The veteran did not respond to the question of 
whether he was in receipt of SSA disability benefits.  

The veteran was also scheduled for a VA examination to obtain 
an opinion as to whether his service-connected disabilities 
precluded him from obtaining or maintaining substantially 
gainful employment.  An entry in the claims folder reflects 
that the veteran refused to report for an examination at the 
VA medical center (VAMC) in Durham, North Carolina.  No 
reason was given for the veteran's refusal.  

In addition to the above, the veteran was not advised of the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)) and its impact on his claim prior to 
the return of the case to the Board in April 2002.  
Specifically, the veteran was not advised of VA's duty to 
provide notice of the information necessary to complete his 
claim and the information and/or evidence necessary to 
substantiate his claim.  Further he was not advised regarding 
VA's duty to assist him in the development of his claim.  The 
development regulations cited above provided authority for 
the Board to provide the requisite notifications and 
assistance as required by 38 U.S.C.A. §§ 5103, 5103A (West 
2002) and 38 C.F.R. § 3.159(b)-(c) (2002).  Nevertheless, the 
Board's authority to act in accordance with 38 C.F.R. § 19.9 
has been affected by a recent decision by the United States 
Court of Appeals for the Federal Circuit.

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit, in Disabled Am. Veterans v. Sec'y of 
Veterans Affairs, No. 02-7304 (Fed. Cir. May 1, 2003) (DAV), 
held that 38 C.F.R. § 19.9(a)(2) was invalid because, in 
conjunction with the amended rule codified at 
38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
RO for initial consideration and without having to obtain the 
veteran's waiver of the right to initial consideration of the 
evidence by the RO.  The Federal Circuit also held that 38 
C.F.R. § 19.9(a)(2)(ii) (requiring the Board "to provide the 
notice required by 38 U.S.C. [§] 5103(a)" and providing for 
"not less than 30 days to respond to the notice") was 
invalid because it was contrary to 38 U.S.C. § 5103(b), which 
allows a claimant one year to submit evidence.

The practical result of the DAV decision is that the Board 
cannot develop evidence on its own, in most cases, without 
remanding the case to the RO for consideration of the 
additional evidence in the first instance.  Also, the Board 
cannot provide notice of the VCAA to claimants in the first 
instance.

In this case additional development is required to afford the 
veteran due process.  Moreover, the veteran must be informed 
of the statutory and regulatory provisions of the VCAA and 
provided the proper notices and assistance required under the 
law.  A remand of the case is therefore required for the RO 
to comply with 38 U.S.C.A. § 5103 as required by the Federal 
Circuit decision in DAV and the United States Court of 
Appeals for Veterans Claims (Court) opinion in Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).

In light of the above, the veteran's case is REMANDED for the 
following actions:

1.  The RO must review the claims 
files and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), is 
completed.  In particular, the RO 
should ensure that the new 
notification requirements and 
development procedures codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 
and 5107, and the duty-to-assist 
regulations, found at 66 Fed. Reg. 
45,620-32 (Aug. 27, 2001), are fully 
complied with and satisfied.  See 
Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002). 

2.  The veteran should be contacted 
and requested to state whether he is 
in receipt of SSA disability 
benefits.  If so, the SSA should be 
contacted and the records pertinent 
to the veteran's claim for Social 
Security disability benefits as well 
as the medical records relied upon 
concerning that claim should be 
requested.

3.  The veteran should be scheduled 
for a VA orthopedic examination.  
The examiner should review the 
claims file, examine the veteran, 
and provide findings that take into 
account all functional impairments 
due to his service-connected 
disabilities (post-traumatic 
osteoarthritis of the left shoulder, 
traumatic arthritis of the right 
ankle, degenerative arthritis of the 
lumbar spine, degenerative joint 
disease of the thoracic spine, 
epicondylitis of the right knee and 
right foot lateral area 
epicondylitis).  The examiner is 
requested to provide an opinion as 
to the whether the veteran's 
service-connected disabilities 
collectively render him unable to 
obtain and maintain substantially 
gainful employment.  (The veteran 
should be advised that failure to 
appear for an examination as 
requested, and without good cause, 
could adversely affect his claim, to 
include denial.  See 38 C.F.R. 
§ 3.655 (2002).)

4.  After undertaking any other 
development deemed appropriate, the 
RO should readjudicate the issue on 
appeal.  If the benefit sought is 
not granted, the veteran and his 
representative should be furnished 
with a supplemental statement of the 
case and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.  

After opportunity is given to respond to the supplemental 
statement of the case, and after expiration of the statutory 
period for response set forth in 38 U.S.C.A. § 5103(b), the 
case should be returned to the Board for further appellate 
review, if in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

